As filed with the Securities and Exchange Commission on November 28, 2014 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-22871 HCIM Trust (Exact name of registrant as specified in charter) 8540 Colonnade Center Drive, Suite 401, Raleigh, NC 27615 (Address of principal executive offices) (Zip code) Mr. David B. Perkins, 8540 Colonnade Center Drive, Suite 401, Raleigh, NC 27615 (Name and address of agent for service) 1-877-569-2382 Registrant's telephone number, including area code Date of fiscal year end: December 31, 2014 Date of reporting period:September 30, 2014 Item 1. Schedule of Investments. HCIM TRUST HATTERAS PE INTELLIGENCE FUND SCHEDULE OF INVESTMENTS September 30, 2014 (Unaudited) Shares Value COMMON STOCKS - 59.5% Aerospace & Defense - 3.2% Alliant Techsystems, Inc. $ B/E Aerospace, Inc. (a) Esterline Technologies Corp. (a) Exelis, Inc. General Dynamics Corp. Honeywell International, Inc. Huntington Ingalls Industries, Inc. L-3 Communications Holdings, Inc. 55 Lockheed Martin Corp. Northrop Grumman Corp. Precision Castparts Corp. Raytheon Co. Rockwell Collins, Inc. 86 Textron, Inc. The Boeing Co. Triumph Group, Inc. United Technologies Corp. Vectrus, Inc. (a) Total Aerospace & Defense Air Freight & Logistics - 0.4% C H Robinson Worldwide, Inc. 97 Expeditors International of Washington, Inc. FedEx Corp. United Parcel Service, Inc. Total Air Freight & Logistics Airlines - 0.7% Alaska Air Group, Inc. Delta Air Lines, Inc. JetBlue Airways Corp. (a) Southwest Airlines Co. Total Airlines Auto Components - 0.3% BorgWarner, Inc. Delphi Automotive PLC Gentex Corp. Johnson Controls, Inc. The Goodyear Tire & Rubber Co. Total Auto Components Automobiles - 0.4% Ford Motor Co. General Motors Co. Harley-Davidson, Inc. Thor Industries, Inc. Total Automobiles Banks - 1.1% Associated Banc-Corp. BancorpSouth, Inc. Bank Of America Corp. Bank of Hawaii Corp. BB&T Corp. Cathay General BanCorp. Citigroup, Inc. City National Corp. Comerica, Inc. 36 Commerce Bancshares, Inc. Cullen/Frost Bankers, Inc. East West Bancorp, Inc. Fifth Third Bancorp. First Horizon National Corp. First Niagara Financial Group, Inc. FirstMerit Corp. Fulton Financial Corp. Hancock Holding Co. Huntington Bancshares, Inc. International Bancshares Corp. JPMorgan Chase & Co. KeyCorp. M&T Bank Corp. 26 PacWest Bancorp. Prosperity Bancshares, Inc. Regions Financial Corp. Signature Bank (a) SunTrust Banks, Inc. SVB Financial Group (a) Synovus Financial Corp. TCF Financial Corp. The PNC Financial Services Group, Inc. 36 Trustmark Corp. Umpqua Holdings Corp. US BanCorp. Valley National BanCorp. Webster Financial Corp. Wells Fargo & Co. Westamerica Bancorporation 81 Zions Bancorporation 40 Total Banks Beverages - 0.0% Brown-Forman Corp. 3 Coca-Cola Enterprises, Inc. 4 Constellation Brands, Inc. (a) 3 Dr. Pepper Snapple Group, Inc. 4 Molson Coors Brewing Co. 3 Monster Beverage Corp. (a) 3 PepsiCo, Inc. 28 The Coca-Cola Co. Total Beverages Biotechnology - 0.5% Alexion Pharmaceuticals, Inc. (a) 37 Amgen, Inc. Biogen Idec, Inc. (a) 31 Celgene Corp. (a) Cubist Pharmaceuticals, Inc. (a) Gilead Sciences, Inc. (a) Regeneron Pharmaceuticals, Inc. (a) 15 United Therapeutics Corp. (a) Vertex Pharmaceuticals, Inc. (a) 44 Total Biotechnology Building Products - 1.0% Allegion PLC 57 AO Smith Corp. Fortune Brands Home & Security, Inc. Lennox International, Inc. MasCo. Corp. Total Building Products Capital Markets - 0.4% Affiliated Managers Group, Inc. (a) 11 Ameriprise Financial, Inc. 37 BlackRock, Inc. 8 E*TRADE Financial Corp. (a) 57 Eaton Vance Corp. Federated Investors, Inc. Franklin Resources, Inc. 79 InvesCo. Ltd. 85 Janus Capital Group, Inc. Legg Mason, Inc. 20 Morgan Stanley. Northern Trust Corp. 44 Raymond James Financial, Inc. SEI Investments Co. State Street Corp. 29 T Rowe Price Group, Inc. 52 The Bank of New York Mellon Corp. 77 The Charles Schwab Corp. 77 The Goldman Sachs Group, Inc. 40 Waddell & Reed Financial, Inc. Total Capital Markets Chemicals - 0.5% Albemarle Corp. Ashland, Inc. Cabot Corp. Cytec Industries, Inc. Minerals Technologies, Inc. NewMarket Corp. 28 Olin Corp. PolyOne Corp. Rayonier Advanced Materials, Inc. RPM International, Inc. Sensient Technologies Corp. 91 The Scotts Miracle-Gro Co. The Valspar Corp. Total Chemicals Commercial Services & Supplies - 2.0% Cintas Corp. 65 Civeo Corp. Clean Harbors, Inc. (a) Copart, Inc. (a) Deluxe Corp. Herman Miller, Inc. HNI Corp. Iron Mountain, Inc. MSA Safety, Inc. Pitney Bowes, Inc. Republic Services, Inc. Rollins, Inc. RR Donnelley & Sons Co. Stericycle, Inc. (a) 55 The ADT Corp. TyCo. International Ltd. Waste Connections, Inc. Waste Management, Inc. Total Commercial Services & Supplies Communications Equipment - 0.5% ADTRAN, Inc. ARRIS Group, Inc. (a) Ciena Corp. (a) CisCo. Systems, Inc. F5 Networks, Inc. (a) 35 Harris Corp. 20 InterDigital, Inc. JDS Uniphase Corp. (a) Juniper Networks, Inc. 99 Motorola Solutions, Inc. 61 Plantronics, Inc. Polycom, Inc. (a) QUALCOMM, Inc. Riverbed Technology, Inc. (a) Total Communications Equipment Construction & Engineering - 0.8% AECOM Technology Corp. (a) Fluor Corp. Granite Construction, Inc. Jacobs Engineering Group, Inc. (a) 85 KBR, Inc. Quanta Services, Inc. (a) URS Corp. Total Construction & Engineering Construction Materials - 0.0% Eagle Materials, Inc. Consumer Finance - 0.1% American Express Co. 88 Capital One Financial Corp. 38 Discover Financial Services 31 Navient Corp. 84 SLM Corp. Total Consumer Finance Containers & Packaging - 0.3% AptarGroup, Inc. Greif, Inc. Packaging Corp. of America Rock-Tenn Co. Silgan Holdings, Inc. SonoCo. Products Co. Total Containers & Packaging Distributors - 0.4% Genuine Parts Co. 87 LKQ Corp. (a) Total Distributors Diversified Consumer Services - 0.6% Apollo Education Group, Inc. (a) DeVry Education Group, Inc. Graham Holdings Co. 47 H&R Block, Inc. Service Corp. International Sotheby's Total Diversified Consumer Services Diversified Financial Services - 0.2% Berkshire Hathaway, Inc. (a) 92 CBOE Holdings, Inc. CME Group, Inc. 62 Intercontinental Exchange, Inc. 23 Leucadia National Corp. 62 McGraw Hill Financial, Inc. 53 Moody's Corp. 37 MSCI, Inc. (a) The NASDAQ OMX Group, Inc. 23 Total Diversified Financial Services Diversified Telecommunication Services - 1.2% AT&T, Inc. CenturyLink, Inc. Frontier Communications Corp. tw telecom, Inc. (a) Verizon Communications, Inc. Windstream Holdings, Inc. Total Diversified Telecommunication Services Electric Utilities - 1.1% American Electric Power Co., Inc. CleCo. Corp. Duke Energy Corp. Edison International Entergy Corp. 57 Exelon Corp. FirstEnergy Corp. Great Plains Energy, Inc. Hawaiian Electric Industries, Inc. IDACORP, Inc. NextEra Energy, Inc. Northeast Utilities OGE Energy Corp. PepCo. Holdings, Inc. 80 Pinnacle West Capital Corp. 35 PNM Resources, Inc. PPL Corp. The Southern Co. Westar Energy, Inc. Xcel Energy, Inc. Total Electric Utilities Electrical Equipment - 1.3% Acuity Brands, Inc. AMETEK, Inc. Eaton Corp. PLC Emerson Electric Co. Hubbell, Inc. Regal-Beloit Corp. Rockwell Automation, Inc. 99 Total Electrical Equipment Electronic Equipment, Instruments & Components - 0.7% Amphenol Corp. 42 Arrow Electronics, Inc. (a) Avnet, Inc. Belden, Inc. Cognex Corp. (a) Corning, Inc. FEI Co. FLIR Systems, Inc. 27 Ingram Micro, Inc. (a) Itron, Inc. (a) Jabil Circuit, Inc. 35 Knowles Corp. (a) National Instruments Corp. TE Connectivity Ltd. Tech Data Corp. (a) 93 Trimble Navigation Ltd. (a) Vishay Intertechnology, Inc. Zebra Technologies Corp. (a) Total Electronic Equipment, Instruments & Components Energy Equipment & Services - 1.2% Atwood Oceanics, Inc. (a) Baker Hughes, Inc. 21 Cameron International Corp. (a) 10 CARBO Ceramics, Inc. Diamond Offshore Drilling, Inc. 3 Dresser-Rand Group, Inc. (a) Dril-Quip, Inc. (a) EnsCo. PLC 11 FMC Technologies, Inc. (a) 11 Halliburton Co. 52 Helix Energy Solutions Group, Inc. (a) Helmerich & Payne, Inc. 5 Nabors Industries Ltd. 12 National Oilwell Varco, Inc. 20 Noble Corp. PLC 12 Oceaneering International, Inc. Oil States International, Inc. (a) Patterson-UTI Energy, Inc. Rowan Cos. PLC Schlumberger Ltd. 39 Superior Energy Services, Inc. Tidewater, Inc. Transocean Ltd. 16 Unit Corp. (a) Total Energy Equipment & Services Food & Staples Retailing - 0.1% CostCo. Wholesale Corp. 8 CVS Caremark Corp. 22 Safeway, Inc. 4 SUPERVALU, Inc. (a) SysCo. Corp. 11 The Kroger Co. 10 United Natural Foods, Inc. (a) Walgreen Co. 16 Wal-Mart Stores, Inc. 30 Whole Foods Market, Inc. 7 Total Food & Staples Retailing Food Products - 0.5% Archer-Daniels-Midland Co. 12 Campbell Soup Co. 3 ConAgra Foods, Inc. 8 Dean Foods Co. Flowers Foods, Inc. General Mills, Inc. 11 Hormel Foods Corp. 3 Ingredion, Inc. Kellogg Co. 5 Keurig Green Mountain, Inc. 2 Kraft Foods Group, Inc. 11 Lancaster Colony Corp. McCormick & Co, Inc. 2 Mead Johnson Nutrition Co. 4 Mondelez International, Inc. 31 Post Holdings, Inc. (a) The Hain Celestial Group, Inc. (a) The Hershey Co. 3 The JM Smucker Co. 2 Tootsie Roll Industries, Inc. 87 Tyson Foods, Inc. 5 WhiteWave Foods Co. (a) Total Food Products Gas Utilities - 0.7% AGL Resources, Inc. 38 Atmos Energy Corp. National Fuel Gas Co. ONE Gas, Inc. Questar Corp. UGI Corp. WGL Holdings, Inc. Total Gas Utilities Health Care Equipment & Supplies - 1.1% Abbott Laboratories Align Technology, Inc. (a) Baxter International, Inc. Becton Dickinson & Co. 37 Boston Scientific Corp. (a) CareFusion Corp. (a) 23 Covidien PLC 85 CR Bard, Inc. 8 DENTSPLY International, Inc. 16 Edwards Lifesciences Corp. (a) 12 Hill-Rom Holdings, Inc. Hologic, Inc. (a) IDEXX Laboratories, Inc. (a) Intuitive Surgical, Inc. (a) 5 Medtronic, Inc. ResMed, Inc. Sirona Dental Systems, Inc. (a) St. Jude Medical, Inc. 54 STERIS Corp. Stryker Corp. 56 Teleflex, Inc. The Cooper Cos., Inc. Thoratec Corp. (a) Varian Medical Systems, Inc. (a) 12 Zimmer Holdings, Inc. 23 Total Health Care Equipment & Supplies Health Care Providers & Services - 1.2% Aetna, Inc. 69 AmerisourceBergen Corp. 30 Cardinal Health, Inc. 65 Centene Corp. Del (a) Cigna Corp. 52 Community Health Systems, Inc. (a) DaVita HealthCare Partners, Inc. (a) 18 Express Scripts Holding Co. (a) 78 Health Net, Inc. (a) Henry Schein, Inc. (a) Humana, Inc. 30 Laboratory Corp. of America Holdings (a) 9 LifePoint Hospitals, Inc. (a) McKesson Corp. 44 MEDNAX, Inc. (a) Omnicare, Inc. Owens & Minor, Inc. Patterson Cos., Inc. 9 Quest Diagnostics, Inc. 16 Tenet Healthcare Corp. (a) 11 UnitedHealth Group, Inc. Universal Health Services, Inc. 9 VCA, Inc. (a) WellCare Health Plans, Inc. (a) WellPoint, Inc. 54 Total Health Care Providers & Services Health Care Technology - 0.1% Allscripts Healthcare Solutions, Inc. (a) Cerner Corp. (a) 39 HMS Holdings Corp. (a) Total Health Care Technology Hotels, Restaurants & Leisure - 1.8% Bally Technologies, Inc. (a) Brinker International, Inc. Carnival Corp. Chipotle Mexican Grill, Inc. (a) 18 Darden Restaurants, Inc. 75 Domino's Pizza, Inc. International Game Technology International Speedway Corp. Life Time Fitness, Inc. (a) Marriott International, Inc. McDonald's Corp. Panera Bread Co. (a) Starbucks Corp. Starwood Hotels & Resorts Worldwide, Inc. The Cheesecake Factory, Inc. The Wendy's Co. Wyndham Worldwide Corp. 55 Wynn Resorts Ltd. 47 Yum! Brands, Inc. Total Hotels, Restaurants & Leisure Household Durables - 1.2% DR Horton, Inc. Garmin Ltd. 68 Harman International Industries, Inc. 39 Jarden Corp. (a) KB Home Leggett & Platt, Inc. 67 Lennar Corp. MDC Holdings, Inc. Mohawk Industries, Inc. (a) 35 Newell Rubbermaid, Inc. NVR, Inc. (a) 42 PulteGroup, Inc. Tempur Sealy International, Inc. (a) Toll Brothers, Inc. (a) Tupperware Brands Corp. Whirlpool Corp. 52 Total Household Durables Household Products - 0.3% Church & Dwight Co., Inc. Colgate-Palmolive Co. 16 Energizer Holdings, Inc. Kimberly-Clark Corp. 7 The Clorox Co. 2 Total Household Products Independent Power and Renewable Electricity Producers - 0.0% AES Corp. NRG Energy, Inc. Total Independent Power and Renewable Electricity Producers Industrial Conglomerates - 1.5% 3M Co. Carlisle Cos., Inc. Danaher Corp. General Electric Co. Roper Industries, Inc. 71 Total Industrial Conglomerates Insurance - 1.0% ACE Ltd. 23 Aflac, Inc. 89 Alleghany Corp. (a) 36 American Financial Group, Inc. American International Group, Inc. Aon PLC 58 Arthur J. Gallagher & Co. Aspen Insurance Holdings Ltd. Assurant, Inc. 14 Brown & Brown, Inc. Cincinnati Financial Corp. 29 Everest Re Group Ltd. First American Financial Corp. Genworth Financial, Inc. (a) 96 Hartford Financial Services Group, Inc. 88 HCC Insurance Holdings, Inc. Kemper Corp. Lincoln National Corp. 52 Loews Corp. 60 Marsh & McLennan Cos., Inc. 27 Mercury General Corp. MetLife, Inc. Old Republic International Corp. Primerica, Inc. Principal Financial Group, Inc. 54 Protective Life Corp. Prudential Financial, Inc. 31 Reinsurance Group of America, Inc. RenaissanceRe Holdings Ltd. 89 StanCorp. Financial Group, Inc. The Allstate Corp. 22 The Chubb Corp. 48 The Hanover Insurance Group, Inc. The Progressive Corp. The Travelers Cos., Inc. 24 Torchmark Corp. 26 Unum Group. 51 WR Berkley Corp. XL Group PLC 54 Total Insurance Internet & Catalog Retail - 0.7% Amazon.com, Inc. (a) Expedia, Inc. 58 HSN, Inc. Netflix, Inc. (a) 40 priceline.com, Inc. (a) 35 TripAdvisor, Inc. (a) 48 Total Internet & Catalog Retail Internet Software & Services - 0.7% Akamai Technologies, Inc. (a) 37 AOL, Inc. (a) Conversant, Inc. (a) eBay, Inc. (a) Equinix, Inc. (a) Facebook, Inc. (a) Google, Inc. - Class A (a) 59 Google, Inc. (a) 59 Rackspace Hosting, Inc. (a) VeriSign, Inc. (a) 24 Yahoo!, Inc. (a) Total Internet Software & Services IT Services - 1.1% Accenture PLC Acxiom Corp. (a) Alliance Data Systems Corp. (a) 14 Automatic Data Processing, Inc. 78 Broadridge Financial Solutions, Inc. Cognizant Technology Solutions Corp. (a) Computer Sciences Corp. 28 Convergys Corp. Corelogic, Inc. (a) DST Systems, Inc. Fidelity National Information Services, Inc. 77 Fiserv, Inc. (a) 67 Gartner, Inc. (a) Global Payments, Inc. International Business Machines Corp. Jack Henry & Associates, Inc. Leidos Holdings, Inc. MasterCard, Inc. NeuStar, Inc. (a) Paychex, Inc. 67 Science Applications International Corp. Teradata Corp. (a) 30 The Western Union Co. Total System Services, Inc. 32 VeriFone Systems, Inc. (a) Visa, Inc. WEX, Inc. (a) Xerox Corp. Total IT Services Leisure Products - 0.6% Brunswick Corp. Hasbro, Inc. 50 Mattel, Inc. Polaris Industries, Inc. Total Leisure Products Life Sciences Tools & Services - 0.5% Agilent Technologies, Inc. 63 Bio-Rad Laboratories, Inc. (a) Charles River Laboratories International, Inc. (a) Covance, Inc. (a) Mettler-Toledo International, Inc. (a) PerkinElmer, Inc. 13 Techne Corp. Thermo Fisher Scientific, Inc. 42 Waters Corp. (a) 9 Total Life Sciences Tools & Services Machinery - 6.3% AGCo. Corp. Caterpillar, Inc. CLARCOR, Inc. Crane Co. Cummins, Inc. Deere & Co. Donaldson Co., Inc. Dover Corp. Flowserve Corp. 88 Graco, Inc. HarsCo. Corp. IDEX Corp. Illinois Tool Works, Inc. Ingersoll-Rand PLC ITT Corp. Joy Global, Inc. 65 Kennametal, Inc. Lincoln Electric Holdings, Inc. Nordson Corp. Oshkosh Corp. PACCAR, Inc. Pall Corp. 71 Parker Hannifin Corp. Pentair PLC Snap-on, Inc. 37 SPX Corp. Stanley Black & Decker, Inc. Terex Corp. Timken Co. Trinity Industries, Inc. Valmont Industries, Inc. Wabtec Corp. Woodward, Inc. Xylem, Inc. Total Machinery Marine - 0.5% Kirby Corp. (a) Media - 2.6% AMC Networks, Inc. (a) Cablevision Systems Corp. CBS Corp. Cinemark Holdings, Inc. Comcast Corp. DIRECTV (a) Discovery Communications, Inc. - Class A (a) 93 Discovery Communications, Inc. (a) Dreamworks Animation SKG, Inc. (a) Gannett Co., Inc. John Wiley & Sons, Inc. Lamar Advertising Co. Live Nation Entertainment, Inc. (a) Meredith Corp. New York Times Co. News Corp. (a) Omnicom Group, Inc. Scripps Networks Interactive, Inc. 61 The Interpublic Group of Cos., Inc. The Walt Disney co. Time Warner Cable, Inc. Time Warner, Inc. Time, Inc. (a) Twenty-First Century Fox, Inc. Viacom, Inc. Total Media Metals & Mining - 0.4% Carpenter Technology Corp. Cliffs Natural Resources, Inc. Commercial Metals Co. Compass Minerals International, Inc. 64 Reliance Steel & Aluminum Co. Royal Gold, Inc. Steel Dynamics, Inc. Timkensteel Corp. United States Steel Corp. Worthington Industries, Inc. Total Metals & Mining Multiline Retail - 0.5% Big Lots, Inc. Dollar General Corp. (a) Dollar Tree, Inc. (a) 89 Family Dollar Stores, Inc. 55 JC Penney Co., Inc. (a) Kohl's Corp. Macy's, Inc. Nordstrom, Inc. 61 Target Corp. Total Multiline Retail Multi-Utilities - 0.7% Alliant Energy Corp. Ameren Corp. 77 Black Hills Corp. CenterPoint Energy, Inc. CMS Energy Corp. 88 Consolidated Edison, Inc. 94 Dominion Resources, Inc. DTE Energy Co. 56 Integrys Energy Group, Inc. 26 MDU Resources Group, Inc. NiSource, Inc. PG&E Corp. Public Service Enterprise Group, Inc. SCANA Corp. 45 Sempra Energy. 73 TECo. Energy, Inc. 75 Vectren Corp. Wisconsin Energy Corp. 72 Total Multi-Utilities Oil, Gas & Consumable Fuels - 1.3% Anadarko Petroleum Corp. 24 Apache Corp. 18 Bill Barrett Corp. (a) Cabot Oil & Gas Corp. 20 Chesapeake Energy Corp. 24 Chevron Corp. 58 Cimarex Energy Co. 4 ConocoPhillips 77 CONSOL Energy, Inc. 11 Denbury Resources, Inc. 17 Devon Energy Corp. 18 Energen Corp. EOG Resources, Inc. 34 EQT Corp. 7 Exxon Mobil Corp. Gulfport Energy Corp. (a) Hess Corp. 13 HollyFrontier Corp. Kinder Morgan, Inc. 32 Marathon Oil Corp. 32 Marathon Petroleum Corp. 14 Murphy Oil Corp. 8 Newfield Exploration Co. (a) 6 Noble Energy, Inc. 17 Occidental Petroleum Corp. 49 ONEOK, Inc. 10 Peabody Energy Corp. Phillips 66 27 Pioneer Natural Resources Co. 7 QEP Resources, Inc. 9 Range Resources Corp. 8 Rosetta Resources, Inc. (a) SM Energy Co. Southwestern Energy Co. (a) 17 Spectra Energy Corp. 32 Tesoro Corp. 6 The Williams Cos., Inc. 35 Valero Energy Corp. 25 World Fuel Services Corp. WPX Energy, Inc. (a) Total Oil, Gas & Consumable Fuels Paper & Forest Products - 0.1% Domtar Corp. Louisiana-Pacific Corp. (a) Total Paper & Forest Products Personal Products - 0.0% Avon Products, Inc. 8 The Estee Lauder Cos., Inc. 5 Total Personal Products Pharmaceuticals - 0.9% AbbVie, Inc. Actavis PLC (a) 27 Allergan, Inc. 30 Bristol-Myers Squibb Co. Eli Lilly & Co. Endo International PLC (a) Hospira, Inc. (a) 19 Johnson & Johnson Mallinckrodt PLC (a) 23 Merck & Co., Inc. Mylan, Inc. (a) 71 Perrigo Co. PLC 25 Pfizer, Inc. Salix Pharmaceuticals Ltd. (a) Zoetis, Inc. 67 Total Pharmaceuticals Professional Services - 1.2% Equifax, Inc. 79 FTI Consulting, Inc. (a) Manpowergroup, Inc. Nielsen NV Robert Half International, Inc. 89 The Corporate Executive Board Co. The Dun & Bradstreet Corp. 24 Towers Watson & Co. Total Professional Services Real Estate Investment Trusts (REITs) - 1.5% Alexandria Real Estate Equities, Inc. American Campus Communities, Inc. American Tower Corp. 27 Apartment Investment & Management Co. 29 AvalonBay Communities, Inc. 24 BioMed Realty Trust, Inc. Boston Properties, Inc. 30 Camden Property Trust Corporate Office Properties Trust Corrections Corp. of America Crown Castle International Corp. 66 Duke Realty Corp. Equity One, Inc. Equity Residential 65 Essex Property Trust, Inc. 12 Extra Space Storage, Inc. Federal Realty Investment Trust General Growth Properties, Inc. HCP, Inc. 89 Health Care REIT, Inc. 59 Highwoods Properties, Inc. Home Properties, Inc. Hospitality Properties Trust Host Hotels & Resorts, Inc. Kilroy Realty Corp. KimCo. Realty Corp. 80 Lasalle Hotel Properties Liberty Property Trust Mack-Cali Realty Corp. Mid-America Apartment Communities, Inc. National Retail Properties, Inc. Omega Healthcare Investors, Inc. Plum Creek Timber Co., Inc. 36 Potlatch Corp. Prologis, Inc. 97 Public Storage 28 Rayonier, Inc. Realty Income Corp. Regency Centers Corp. Senior Housing Properties Trust Simon Property Group, Inc. 31 SL Green Realty Corp. Taubman Centers, Inc. The Macerich Co. 27 UDR, Inc. Ventas, Inc. 57 Vornado Realty Trust 34 Washington Prime Group, Inc. Weingarten Realty Investors Weyerhaeuser Co. Total Real Estate Investment Trusts (REITs) Real Estate Management & Development - 0.1% Alexander & Baldwin, Inc. CBRE Group, Inc. (a) 54 Jones Lang Lasalle, Inc. 97 Total Real Estate Management & Development Road & Rail - 2.1% Con-way, Inc. CSX Corp. Genesee & Wyoming, Inc. (a) JB Hunt Transport Services, Inc. Kansas City Southern. 78 Landstar System, Inc. Norfolk Southern Corp. Old Dominion Freight Line, Inc. (a) Ryder System, Inc. 34 Union Pacific Corp. Werner Enterprises, Inc. Total Road & Rail Semiconductors & Semiconductor Equipment - 1.0% Advanced Micro Devices, Inc. (a) Altera Corp. 65 Analog Devices, Inc. 84 Applied Materials, Inc. Atmel Corp. (a) Avago Technologies Ltd. 67 Broadcom Corp. Cree, Inc. (a) Cypress Semiconductor Corp. Fairchild Semiconductor International, Inc. (a) First Solar, Inc. (a) 14 Integrated Device Technology, Inc. (a) Intel Corp. International Rectifier Corp. (a) Intersil Corp. KLA-Tencor Corp. 34 Lam Research Corp. 33 Linear Technology Corp. 49 Microchip Technology, Inc. 33 Micron Technology, Inc. (a) NVIDIA Corp. RF Micro Devices, Inc. (a) Semtech Corp. (a) Silicon Laboratories, Inc. (a) Skyworks Solutions, Inc. SunEdison, Inc. (a) Teradyne, Inc. Texas Instruments, Inc. Xilinx, Inc. 55 Total Semiconductors & Semiconductor Equipment Software - 1.4% ACI Worldwide, Inc. (a) Adobe Systems, Inc. (a) Advent Software, Inc. ANSYS, Inc. (a) Autodesk, Inc. (a) 47 CA, Inc. 62 Cadence Design System, Inc. (a) Citrix Systems, Inc. (a) 34 CommVault Systems, Inc. (a) Compuware Corp. Concur Technologies, Inc. (a) Electronic Arts, Inc. (a) 67 FactSet Research Systems, Inc. Fair Isaac Corp. Fortinet, Inc. (a) Informatica Corp. (a) Intuit 75 Mentor Graphics Corp. Microsoft Corp. Oracle Corp. PTC, Inc. (a) Red Hat, Inc. (a) 39 Rovi Corp. (a) Salesforce.com, Inc. (a) SolarWinds, Inc. (a) Solera Holdings, Inc. Symantec Corp. Synopsys, Inc. (a) TIBCo. Software, Inc. (a) Ultimate Software Group, Inc. (a) 92 Total Software Specialty Retail - 3.5% Aaron's, Inc. Abercrombie & Fitch Co. Advance Auto Parts, Inc. American Eagle Outfitters, Inc. ANN, Inc. (a) Ascena Retail Group, Inc. (a) AutoNation, Inc. (a) 31 AutoZone, Inc. (a) 19 Bed Bath & Beyond, Inc. (a) Best Buy Co., Inc. Cabela's, Inc. (a) CarMax, Inc. (a) 93 Chico's FAS, Inc. CST Brands, Inc. Dick's Sporting Goods, Inc. Foot Locker, Inc. GameStop Corp. 55 Guess?, Inc. L Brands, Inc. Lowe's Cos., Inc. Murphy USA, Inc. (a) Office Depot, Inc. (a) O'Reilly Automotive, Inc. (a) 61 PetSmart, Inc. 57 Rent-A-Center, Inc. Ross Stores, Inc. Signet Jewelers Ltd. Staples, Inc. The Gap, Inc. The Home Depot, Inc. Tiffany & Co. 49 TJX Cos., Inc. Tractor Supply Co. 81 Urban Outfitters, Inc. (a) 50 Williams-Sonoma, Inc. Total Specialty Retail Technology Hardware, Storage & Peripherals - 0.8% 3D Systems Corp. (a) Apple, Inc. Diebold, Inc. EMC Corp. Hewlett-Packard Co. Lexmark International, Inc. NCR Corp. (a) NetApp, Inc. 89 SanDisk Corp. 61 Seagate Technology PLC 87 Western Digital Corp. 56 Total Technology Hardware, Storage & Peripherals Textiles, Apparel & Luxury Goods - 1.2% Carter's, Inc. Coach, Inc. Deckers Outdoor Corp. (a) Fossil Group, Inc. (a) 25 Hanesbrands, Inc. Kate Spade & Co. (a) Michael Kors Holdings Ltd. (a) NIKE, Inc. PVH Corp. 47 Ralph Lauren Corp. 33 Under Armour, Inc. (a) 68 VF Corp. Total Textiles, Apparel & Luxury Goods Thrifts & Mortgage Finance - 0.1% Astoria Financial Corp. Hudson City Bancorp, Inc. 94 New York Community Bancorp, Inc. People's United Financial, Inc. 61 Washington Federal, Inc. Total Thrifts & Mortgage Finance TobacCo. - 0.0% Altria Group, Inc. 37 Lorillard, Inc. 7 Philip Morris International, Inc. 29 Reynolds American, Inc. 6 Universal Corp. Total Tobacco Trading Companies & Distributors - 1.0% Fastenal Co. GATX Corp. MSC Industrial Direct Co., Inc. NOW, Inc. (a) United Rentals, Inc. (a) 69 Watsco, Inc. WW Grainger, Inc. 44 Total Trading Companies & Distributors Water Utilities - 0.1% Aqua America, Inc. Wireless Telecommunication Services - 0.2% Telephone & Data Systems, Inc. TOTAL COMMON STOCKS (Cost $14,102,187) $ MONEY MARKET FUNDS - 40.9% Fidelity Institutional Money Market Funds - Money Market Portfolio 0.04% (b) Invesco Advisers, Inc. STIT - Liquid Assets Portfolio - Institutional Class 0.05% (b) TOTAL MONEY MARKET FUNDS (Cost $10,331,705) $ Total Investments (Cost $24,433,892) - 100.4% Liabilities in Excess of Other Assets - (0.4)% ) TOTAL NET ASSETS - 100.0% $ Percentages are stated as a percent of net assets. (a) Non-income producing. (b) Variable Rate Security.The rate shown represents the rate at September 30, 2014. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. BanCorp. Fund Services, LLC. HCIM TRUST HATTERAS PE INTELLIGENCE FUND Forward Contracts September 30, 2014 (Unaudited) Unrealized Currency U.S. $ Value Currency U.S. $ Value Appreciation Settlement Date to be Delivered September 30, 2014 to be Received September 30, 2014 (Depreciation) 10/3/2014 U.S. Dollars $ Australian Dollars $ $ ) 10/3/2014 U.S. Dollars Canadian Dollars ) 10/3/2014 U.S. Dollars Euros ) 10/3/2014 U.S. Dollars British Pounds ) $ $ $ ) The average quarterly notional amount of forward contracts during the trailing four quarters ended September 30, 2014 (Unaudited) were as follows: Forward Contracts $ HCIM TRUST HATTERAS PE INTELLIGENCE FUND SCHEDULE OF INVESTMENTS September 30, 2014 (Unaudited) HCIM Trust has performed an analysis of all existing investments to determine the significance and character of all inputs to their fair value determination. Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in the three broad levels listed below: Level 1 - Quoted prices in active markets for identical securities. Level 2 - Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - Significant unobservable inputs (including the Portfolio's own assumptions in determining the fair value of investments). In addition to the fair-valued securities, the other securities designated as level 3 included securities where prices are obtained from a broker quote in an illiquid market. The following is a summary of the inputs used to value the Fund's assets as of September 30, 2014 (Unaudited): Description Level 1 Level 2 Level 3 Total Common Stocks $ $
